Citation Nr: 0213990	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  02-01 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
60 percent for renal insufficiency due to hypertension, with 
a history of hypertensive heart disease.

2.  Entitlement to an initial compensable disability rating 
for residuals of lymph node excision from the right inguinal 
area.

3.  Entitlement to service connection for residuals of cold 
injury to the fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1994 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which took the following actions:  granted 
the veteran's claim for service connection for renal 
insufficiency due to hypertension, with a history of 
hypertensive heart disease, and assigned a 60 percent 
disability rating thereto; granted the veteran's claim for 
service connection for residuals of lymph node excision from 
the right inguinal area, and assigned a noncompensable (zero 
percent) disability rating thereto; and denied the veteran's 
claim for service connection for residuals of cold injury to 
the fingers.  The veteran filed a timely appeal to the denial 
of his claim for service connection, and to the initial 
disability ratings assigned by the RO to the other two 
disabilities.

A review of the record reveals that during the course of the 
veteran's hearing before the undersigned Board member in July 
2002, he was asked "do you feel that your renal condition as 
a whole render[s] you not able to work"?  The veteran 
answered in the affirmative, and clarified that he would be 
satisfied with a total disability rating for his renal 
insufficiency disorder.  The Board determines that a liberal 
reading of the veteran's testimony reasonably raises the 
issue of entitlement to a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities.  See Douglas v. Derwinski, 2 Vet. App. 435, 
438-39 (1992); EF v. Derwinski, 324, 326 (1991).  As this 
issue has not been developed or certified for appellate 
review, it is hereby referred to the RO for appropriate 
action.

The Board notes that in its December 1996 Informal Brief of 
Appellant in Appealed Case the veteran's service 
representative raised the issue of entitlement to service 
connection for hearing loss.  As this issue has not been 
developed or certified for appellate review, it is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's renal insufficiency causes albuminuria with 
some edema, with BUN levels ranging from a low of 13 mg % to 
a high of 19 mg % and creatinine levels ranging from a low of 
2.0 mg % to a high of 2.8 mg %, and has not caused 
generalized poor health.

3.  The medical evidence indicates that the veteran's 
February 1995 lymph node excision from the right inguinal 
area has not resulted in any current residuals.

4.  The veteran's claims file does not contain competent 
medical evidence that indicates that the veteran currently 
suffers from any residuals of a cold injury to the fingers.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability 
evaluation in excess of 60 percent for renal insufficiency 
due to hypertension, with a history of hypertensive heart 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.10, 4.115, 4.115a, Diagnostic Code 7502 
(2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159). 

2. The schedular criteria for an initial compensable 
disability for residuals of lymph node excision from the 
right inguinal area have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (as 
in effect both prior to an on August 30, 2002); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).

3.  A cold injury to the fingers was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in January 2001, in the statement of 
the case (SOC) issued in January 2002, at the time of 
hearings before an RO hearing officer in January 2000 and 
before the undersigned Board member in July 2002, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, at the time of the veteran's July 2002 hearing 
before the undersigned Board member, he was specifically 
asked whether there were any relevant treatment records that 
had not already been obtained and associated with his claims 
file.  He responded that there were no such outstanding 
records.  In light of the veteran's statement that there are 
no outstanding records, the Board finds that the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to procure and submit such evidence is moot.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claims.  As the RO has completely developed the 
record, the Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private hospitalization notes and examination 
reports, VA progress notes and examination reports, including 
an opinion as to whether the veteran's inservice cold injury 
had resulted in any current residuals, and several personal 
statements made by the veteran in support of his claim.  The 
veteran testified at hearings before an RO hearing officer in 
January 2000 and before the undersigned Board member in July 
2002, and transcripts of this testimony have been associated 
with the veteran's claims file.  The RO has obtained all 
pertinent records regarding the issues on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claims.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

I.  Increased Rating Claims

Pertinent Laws and Regulations

The veteran has claimed entitlement to increased ratings for 
his service-connected renal insufficiency disorder and his 
residuals of lymph node excision.  These are original claims 
placed in appellate status by a notice of disagreement (NOD) 
taking exception to the initial rating awards dated in 
January 2001.  Under these circumstances, VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disabilities from the effective 
date of service connection to the present.  Fenderson v. 
West, 12 Vet. App. 119, 127 (1999), citing Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.  In 
addition, in cases where the claim for a higher evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, "staged" ratings may be 
assigned if there is a material change in the degree of 
disability during the pendency of the appeal.  See generally 
Fenderson, 12 Vet. App at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).




Factual Background and Analysis

A.  Renal Insufficiency

Evidence relevant to the veteran's claim for an increased 
initial disability rating for renal insufficiency includes 
the report of a VA cardiovascular examination conducted in 
March 1999.  At that time, the examination focused primarily 
on heart problems.  However, it was noted that the veteran 
had recently been encouraged to get a renal biopsy done to 
confirm the presence of any underlying renal disease, but had 
not yet done so.  Final diagnoses included hypertensive heart 
disease and chronic peripheral edema of unknown etiology.

In July 1999, the veteran presented at the emergency room at 
Saint Margaret Mercy Healthcare Center complaining of acute 
onset of fever for three days prior to admission.  He also 
gave a four-year history of renal failure.  On admission, the 
veteran was weak, feverish, sleepy and lethargic.  The 
veteran's blood pressure was measured at 100/50.  The 
veteran's blood urea nitrogen (BUN) level was 19 on July 3, 
1999 and 15 on July 5, 1999.  His creatinine level was 2.8 on 
July 3, 1999 and 2.2 on July 5, 1999.  Final diagnoses 
included right leg cellulitis, renal failure, hyperglycemia, 
and low magnesium. 

The veteran again underwent a VA cardiovascular examination 
in August 1999.  At that time, the veteran indicated that he 
ran three miles every other day without any symptoms or 
problems whatsoever, and that he lifted weights.  His only 
complaint was of trace daily ankle swelling.  On examination, 
the veteran's blood pressure was 160/95 on one reading, and 
150/90 on two other readings.  The examiner rendered 
diagnoses of hypertension and intermittent lower extremity 
edema, mild.

The veteran was again examined at a VA facility in September 
2000.  At that time, the examiner noted that a review of the 
veteran's records revealed that in March 1998, the veteran 
was given a diagnosis of renal non-nephrotic proteinuria and 
peripheral edema.  His creatinine values had been mildly 
elevated from 2 to 3 mg/dL.  On physical examination, the 
veteran's blood pressure was 146/96, 142/94, and 142/96.  
Examination of the heart and lungs was unremarkable.  
Laboratory testing revealed a BUN level of 13, and a 
creatinine level of 2.0.  The examiner opined that it was at 
least as likely as not that the veteran's chronic or 
recurring edema of the lower extremities was related to his 
kidney disorder.  The examiner rendered a diagnosis of renal 
insufficiency due to hypertension.

During the veteran's hearing before an RO hearing officer in 
January 2000, the veteran testified that he had first been 
diagnosed as suffering from renal failure in March 1998, and 
that he had recently been treated at Saint Margaret Hospital 
in July 1999 for renal failure.  Transcript at p. 10.  He 
also stated that he had been told that his kidneys would 
completely shut down in three or four years, requiring 
dialysis.  T. at p. 10.

When the veteran testified before the undersigned Board 
member in July 2002, he stated his belief that his 
hypertensive heart disease should be rated separately from 
his renal insufficiency.  T. at p. 3.  He stated that these 
problems caused him to get sick at work for no apparent 
reason, causing him to miss work for up to one or two weeks 
at a time for hospital treatment.  T. at p. 4.  He indicated 
that he had been hospitalized three times for hypertension 
since 2000, lasting anywhere from three days to one week.  T. 
at p. 11.  The veteran indicated that VA had all of his 
various hospitalization records, and responded in the 
affirmative when asked "as far as we know then we have a 
complete record with respect to all the clinical records 
pertaining to the hypertension and the renal disease right 
now?"  T. at p. 13.  He also indicated that prior ratings 
had not taken into consideration the edema he suffered in his 
hands.  T. at p. 14. 

The veteran's renal insufficiency has been rated as 60 
percent disabling by analogy to the provisions of 38 C.F.R. 
§ 4.115b, Diagnostic Code (DC) 7502, pursuant to which the 
severity of chronic nephritis is evaluated.  DC 7502 states 
that chronic nephritis is to be rated under the general 
formula for evaluating renal dysfunction, which is found at 
38 C.F.R. § 4.115a.  Under this formula, a 60 percent rating 
is warranted for renal dysfunction with constant albuminuria 
with some edema; or, definite decrease in kidney function; 
or, hypertension at least 40 percent disabling under 
diagnostic code 7101 (a 40 percent rating for hypertension 
under DC 7101 requires that diastolic blood pressure be 
predominantly 120 or more).  

An 80 percent rating is warranted for renal dysfunction with 
persistent edema and albuminuria with BUN 40 to 80 mg %; or, 
creatinine 4 to 8 mg %; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  

Finally, a 100 percent rating is warranted for renal 
dysfunction which requires regular dialysis, or precludes 
more than sedentary activity from one of the following:  
persistent edema and albuminuria; or, BUN more than 80 mg %; 
or, creatinine more than 8 mg %; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.

A review of the evidence detailed above reveals that the 
veteran has been found on several occasions to be suffering 
from proteinuria (a synonym for albuminuria).  In addition to 
the diagnosis of proteinuria in March 1998, the Board 
observes that as recently as September 2000, urinalysis 
revealed a protein level of 8.3, which was above the listed 
reference range of 6.4-8.2 for normal values.  In addition, 
the veteran has complained of essentially constant edema of 
the lower extremities and hands at the time of repeated 
examinations, which became worse after activity or standing 
all day.  Several findings and diagnoses have supported these 
complaints in recent years of chronic peripheral edema of the 
legs and hands.  Therefore, the Board finds that the 
veteran's chronic nephritis meets the criteria for a 60 
percent rating under the rating formula for renal 
dysfunction.

However, the veteran's symptomatology does not correspond to 
the criteria contemplated for a higher, 80 percent rating 
under the rating formula for renal dysfunction.  The 
veteran's BUN level has ranged from a low of 13 in March 1998 
to a high of 19 in July 1999 - significantly lower than the 
BUN level of 40 to 80 mg % indicated for an 80 percent 
rating.  Similarly, the veteran's creatinine levels have 
ranged from a low of 2.0 in March 1998 to a high of 2.8 in 
July 1999, and the examiner who performed the March 1998 
examination commented that the veteran's creatinine values 
had generally been "mildly elevated" from 2 to 3 mg/dL in 
recent years.  Again, these values are lower than the 4 to 8 
mg % indicated for an 80 percent rating.  Finally, there is 
no evidence that the veteran has exhibited "generalized poor 
health" characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  While the veteran 
exhibited some of these symptoms at the time of an emergency 
room admission at a private facility in July 1999, the Board 
notes that the veteran was noted to be suffering from an 
acute fever at that time.  The remainder of the medical 
evidence indicates that the veteran has been in generally 
good health, runs three miles every other day and regularly 
lifts weights "without symptoms o[r] problems whatsoever."  
As such, the Board finds that the veteran does not exhibit 
"generalized poor health" due to his renal dysfunction.  
Therefore, as the evidence does not support an increased 
rating to 80 percent for the veteran's renal dysfunction, an 
increased rating is not warranted.  Clearly, there is no 
demonstration of the manifestations required to support the 
100 percent rating at this time.  The veteran is not on 
dialysis; he is not precluded from more than sedentary 
activity; his BUN and creatinine levels are far from those 
required for a 100 percent rating; and he has not markedly 
decreased kidney or other organ system function.

The Board has considered the veteran's contention, as set 
forth during his January 2000 hearing, that he had been told 
by an examiner that his kidneys would completely shut down in 
three to four years, at which time kidney dialysis would be 
required.  However, as discussed above, disability ratings 
are determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (rating schedule) found in 
38 C.F.R. Part 4 (2001).  Using these criteria, the Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2001).  The Board notes that should the 
veteran's renal insufficiency affect his health more 
adversely at any time in the future, he may submit evidence 
to that effect for a re-evaluation of the severity of the 
disorder.

As a final matter, the Board has considered the veteran's 
contention, as advanced during his hearing before the 
undersigned Board member in January 2002, that his 
hypertensive heart disease should be rated separately from 
his renal insufficiency.  In this regard, the Board observes 
that the veteran was originally granted service connection 
for the following:  hypertensive heart disease with 
hypertension, rated as 30 percent disabling; intermittent 
edema of the right lower extremity, rated as 10 percent 
disabling; and intermittent edema of the left lower 
extremity, rated as 10 percent disabling.  The combined 
rating for the veteran's service-connected disabilities was 
calculated to be 50 percent.  

During the course of the veteran's RO hearing in January 
2000, he indicated that he was seeking service connection for 
renal failure.  A review of the veteran's service medical 
records reveals that in March 1998, the veteran complained of 
chronic peripheral edema in both lower extremities and hands.  
Final diagnoses included hypertension, chronic renal failure, 
non-nephrotic proteinuria, and peripheral edema.  Since that 
time, these disorders have generally been discussed together 
in addressing the veteran's symptomatology.  At the time of 
the veteran's VA examination in September 2000, the examiner 
rendered a diagnosis of renal insufficiency due to 
hypertension, thus indicating that these disorders were 
related.  He also indicated that the veteran's chronic edema 
was at least as likely as not related to his kidney disorder.  
The Board observes that the rating criteria for a 60 percent 
rating for renal dysfunction contemplates the presence of 
hypertension as a factor in evaluating the severity of renal 
dysfunction.  The RO thus determined that it was most 
appropriate to rate the veteran's disorder as chronic 
nephritis under DC 7502, which took into account both the 
veteran's kidney dysfunction and his cardiovascular problems, 
and assigned a 60 percent rating for the veteran's disability 
under this rating code. 

In this regard, the Board notes that 38 C.F.R. § 4.15 states 
that, in evaluating the severity of nephritis, "Separate 
ratings are not to be assigned for disability from disease of 
the heart and any form of nephritis, on account of the close 
interrelationships of cardiovascular disabilities." 
(emphasis added).  As such, separate ratings for the 
veteran's hypertensive heart disease and his renal 
insufficiency is precluded by VA regulation.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2001).  
The current evidence of record does not demonstrate that this 
disability has resulted in frequent periods of 
hospitalization.  While the veteran has testified that he has 
been hospitalized for treatment of his renal problems in 
recent years, he indicated that he had only been hospitalized 
on three occasions in the 21/2 years spanning from the 
beginning of 2000 until July 2002, the date of his hearing 
before the undersigned Board member, and that these periods 
of hospitalization had lasted from three days to, at most, 
one week.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a grant of an increased evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 

B.  Residuals of Lymph Node Excision

Evidence relevant to the severity of the veteran's residuals 
of lymph node excision includes surgical reports dated in 
February 1995, during the veteran's period of military 
service, which indicate that the veteran underwent a lymph 
node excision from the right groin area at that time.  The 
procedure was described as involving a small, 2-centimeter 
incision, the excision of a 2-centimeter sample, and the 
suturing of the area.  No complications were noted, and the 
veteran was discharged to his own care.  No further 
complaints or findings relating to this procedure were noted 
in service, save for an April 1995 note that the node biopsy 
came back normal.

Various post-service VA examination reports and outpatient 
treatment notes indicate that, historically, the veteran 
underwent a right inguinal node biopsy in February 1995, 
which was found to be benign.  However, no current complaints 
or findings were recorded in these reports. 

Also relevant is the report of a physical examination 
conducted in July 1999 at Saint Margaret Mercy Healthcare 
Center.  At that time, he reported a history of right side 
lymph node removal for lymphadenopathy, which reportedly came 
back benign.  The veteran reported no more lymphadenopathy 
anywhere in his body since that time.  No current findings 
were reported at the time of examination.

The veteran underwent a VA examination in September 2000, at 
which time the veteran's history of an excision biopsy of an 
enlarged right femoral lymph node in February 1995 was again 
noted.  The examiner stated that the veteran concurred that 
he had constant pain in the area of the surgery, but that he 
had not observed any tenderness or inflammation.  He further 
noted that no explanation for this pain had ever been 
proposed.

Physical examination of the right femoral area revealed no 
evidence of any tenderness, inflammation or deformity.  There 
was no scar visible.  The veteran indicated that this area 
was the site of the pain described above.  The examiner 
rendered a diagnosis of "Post lymph node excision from the 
right inguinal area with subsequent development of pain in 
the area as described, but the examination is unremarkable."

A review of the veteran's testimony from his hearing before 
an RO hearing officer in January 2000 reveals that the 
veteran's only related complaint was of swelling and soreness 
in the groin.  T. at p. 7.  He indicated that this began 
after his discharge from the military in 1998, and that he 
first sought treatment for this problem in approximately 
August 1999, at Saint Margaret Hospital.   T. at p. 7.  He 
indicated that he did not experience any other problems 
because of the removal of the lymph node.  T. at p. 8.

When the veteran testified before the undersigned Board 
member in July 2002, his only related complaint was of pain 
"every once in a while" at the incision site, which only 
came on while he was relaxing.  T. at p. 7.

The veteran's residuals of lymph node excision have been 
evaluated as noncompensably (zero percent) disabling by 
analogy to the provisions of 38 C.F.R. § 4.118, DC 7804, 
pursuant to which the severity of superficial scars which are 
tender and painful on objective demonstration is evaluated.  
Under the criteria of this regulation in effect at the time 
the veteran perfected his appeal, a 10 percent rating was 
warranted for scars which were superficial and tender and 
painful on objective demonstration.  A 10 percent rating was 
the only, and therefore the highest, rating provided by this 
code.  

A review of the evidence detailed above reveals no indication 
that the veteran's residual 2-centimeter scar at the site of 
the excision of a lymph node is in any way objectively 
symptomatic.  While the veteran testified that the area of 
the incision was occasionally swollen and painful, there is 
no evidence that these symptoms are in any way related to his 
1995 lymph node excision.  In this regard, the Board notes 
that the veteran testified that the pain and swelling of the 
excision site first occurred after discharge, and that he was 
first treated for these problems at Saint Margaret Hospital 
in August 1999.  A thorough review of the records from this 
facility reveals that at the time of treatment in July 1999, 
the veteran reported a 5-month history of right leg swelling.  
Examination revealed right leg cellulitis and edema.  
However, the examiner did not relate this to his lymph node 
excision.  The only reference to this prior surgery was a 
note that that the veteran had a history of right side lymph 
node removal for lymphadenopathy, and that the results of the 
biopsy were negative.  No further lymphadenopathy had 
occurred.  Physical examination did not reveal any related 
problems.  The VA examiner in September 2000 indicated that 
the subjective complaints were not explained by the service 
connected disability.

As the evidence does not show that the veteran's scar is 
tender and painful on objective demonstration, the 
requirements for a 10 percent rating under DC 7804 have not 
been met.  According to VA regulation, in every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).  Therefore, 
the Board finds that a zero percent rating is the highest 
rating warranted for the veteran's residuals of lymph node 
excision from the right inguinal area.

The Board notes that effective August 30, 2002, VA revised 
the criteria for evaluating disorders of the skin, as 
codified at 38 C.F.R. §§ 4.118.  See 67 Fed. Reg. 49,590-
49,599 (2002).  Pursuant to Karnas v. Derwinski, 1 Vet. App. 
308 (1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Thus, the Board must 
analyze the severity of the veteran's residuals of lymph node 
excision from the right inguinal area under the revised 
regulations as well.

In considering these new criteria, the Board initially notes 
that the RO has not had an opportunity to consider the 
veteran's disorder under these new criteria, as they became 
effective after the veteran's claims were certified and 
forwarded to the Board in July 2002.  Therefore, the Board 
must consider whether or not the veteran would be prejudiced 
if the Board were to proceed with appellate consideration of 
the claim without first giving the RO the opportunity to 
consider the new skin regulations.

In this regard, the Board notes that the new criteria of DC 
7804, under which the veteran's surgical scar has been rated, 
are nearly identical to those that were in effect prior to 
August 30, 2002.  In addition, the Board notes that the 
veteran has not been shown on examination to suffer from any 
current residuals of his earlier lymph node excision.  
Therefore, a higher (compensable) rating could not be 
assigned, regardless of the new rating criteria.  The Board 
finds that on the facts of this case, returning this issue to 
the RO would be a completely pointless exercise since there 
is no conceivable basis upon which the RO could act 
favorably.

Therefore, the Board determines that the veteran would not be 
prejudiced by the Board proceeding to the merits of the 
claim, and a remand would only result in needless delay and 
impose further burdens on the RO, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203, 207 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Under the new criteria of DC 7804, a 10 percent rating is 
assigned for superficial scars that are painful on 
examination.  A 10 percent rating is the only rating 
available under this code.  The Board thus finds that, based 
on the same rationale discussed above, the criteria for a 10 
percent rating under DC 7804 have not been met, and a zero 
percent rating is the highest rating warranted for the 
veteran's residuals of lymph node excision from the right 
inguinal area under the Rating Schedule.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2001).  
The current evidence of record does not demonstrate, nor has 
it been contended, that this disability has resulted in 
frequent periods of hospitalization.  Moreover, the veteran 
has not contended that this disability has had an adverse 
effect upon employment.  Accordingly, with the lack of 
evidence showing unusual disability not contemplated by the 
Rating Schedule, the Board concludes that a grant of an 
increased evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted. 


II.  Service Connection Claim

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background and Analysis

A review of the veteran's service medical records reveals a 
single reference to a cold injury in December 1996.  At that 
time, the veteran presented with complaints of a loss of 
sensation in the fingertips of 9 days' duration.  He 
indicated that this problem began during cold weather 
training.  He stated that he experienced a tingling sensation 
in all fingertips.  He indicated that this tingling sensation 
ceased upon return to base camp, but he was unable to sense 
anything with his fingertips, except for blunt sensations.  
The veteran indicated that he did not seek any treatment in 
the field because he did not believe he had frostbite, and 
his palms felt fine.  He also indicated that he visually 
inspected his hands nightly during treating and no problems 
were apparent, except for a pink appearance.  

The examiner conducted a thorough physical examination of the 
veteran's hands and fingers, including active and passive 
range of motion testing, capillary refill testing, and 
strength testing of the wrists and fingers.  Following this 
examination, the examiner opined that the veteran "may have 
experienced mild frostbite to fingers although area was not 
hard, white but was cold and anesthetic.  Prognosis is good 
with no long-term disability expected.  No visible signs of 
frostbite are apparent."  There is no evidence of any 
further complaints or diagnoses of, or treatment for, cold 
injury to the fingers for the remaining two years of the 
veteran's service, and the veteran's November 1998 service 
separation examination did not note the presence of any 
residuals of cold injury.

The only post-service medical evidence relating to a cold 
injury of the fingers consists of a VA examination report 
dated in September 2000.  At that time, the examiner recorded 
the veteran's report that in 1995, the veteran was involved 
in cold weather training in the Marines and developed 
frostbite of the fingertips of both hands.  He noted that he 
was unable to locate any reference to this in the submitted 
file.  The examiner also noted that the veteran stated that 
he recovered from the initial episode, but ever since then, 
when the temperature dropped below 30 degrees, even when the 
veteran was wearing gloves, he developed numbness of the 
fingertips, which persisted until he warmed them.  He also 
described a reddish color under these circumstances, and the 
examiner noted that this was in contrast to the white color 
one would expect under these circumstances.  The veteran 
stated that he had been told that his problems were due to 
nerve damage, and that he had no difficulty with his 
fingertips under ordinary circumstances.

On physical examination, the veteran's fingertips had normal 
color and temperature, and the skin did not have any 
ulcerations or scarring.  The radial pulses were normal.  The 
fingertips had intact vibratory and light touch sensation.  
The examiner rendered a diagnosis of "Cold injury to fingers 
by history.  The neurological exam was negative.  There are 
no residuals."

In January 2000, the veteran testified at a hearing before an 
RO hearing officer.  At that time, he indicated that he 
suffered a frostbite injury to his fingers in December 1996, 
during cold weather training.  T. at p. 2.  He stated that he 
did not experience any swelling of the fingers at that time, 
but that his fingertips developed a pinkish color.  T. at p. 
2.  He indicated that his sergeant sent him to the base aid 
station at the Marine base at Bridgeport, California, where 
he was treated.  T. at p. 3.  He was also later treated at 
the battalion aid station at Camp Pendleton, California.  T. 
at p. 4.  He reported that he had received no treatment since 
service for his cold injury.  T. at p. 5.

The veteran again presented testimony before the undersigned 
Board member in July 2002.  At that time, he essentially 
repeated the assertions made at the time of his earlier RO 
hearing, stating that he suffered a cold injury in December 
1996 during cold weather training in Bridgeport, California.  
T. at p. 8.

A review of the evidence described above reveals that there 
is some question whether the veteran suffered from an actual 
cold injury to the fingers in service.  Although the examiner 
who performed the inservice hands examination in December 
1996 allowed that the veteran "may have experienced mild 
frostbite to fingers," examination of the veteran's fingers 
were normal, and no visible signs of frostbite were apparent.  
The examiner opined that, in any case, no long-term 
disability was expected.

However, even if the Board was to concede that such an injury 
occurred, there is no medical evidence that indicates that 
the veteran currently suffers from any residuals of an 
inservice cold injury to the fingers.  Indeed, the examiner 
who performed the September 2000 VA examination noted that 
the veteran's reported symptomatology, including pinkish 
coloration of the fingers during cold weather, was the 
opposite of what one would expect from a cold injury, and 
both physical and neurological examination of the veteran's 
fingers were completely normal.  The examiner stated that 
there were no residuals of any prior cold injury to the 
fingers.

While the Board does not doubt the sincerity of the veteran's 
belief in the validity of his claim, the competent medical 
evidence of record does not substantiate his good faith 
belief.  The Board concludes that the preponderance of the 
evidence indicates that the veteran does not currently suffer 
from residuals of cold injury to the fingers.  As a valid 
service connection claim requires medical evidence of a 
current disability, the veteran's claim for service 
connection for residuals of cold injury to the fingers must 
be denied.  The Court has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for residuals of cold injury to the 
fingers.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 60 percent for 
renal insufficiency due to hypertension, with a history of 
hypertensive heart disease is denied.

A compensable initial disability rating for residuals of 
lymph node excision from the right inguinal area is denied.

Service connection for residuals of cold injury to the 
fingers is denied.

		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

